UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7379



EDDIE DEAN PANNELL,

                                           Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CA-00-706-2)


Submitted:   February 21, 2002             Decided:   March 4, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Eddie Dean Pannell, Appellant Pro Se. Robert H. Anderson, III,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Eddie Dean Pannell appeals the district court’s order denying

his 28 U.S.C.A. § 2254 (West 1994 & Supp. 2001) petition as

untimely filed.    We have reviewed the record, the district court’s

opinion, and Pannell’s informal appellate brief.    Because Pannell

failed to challenge on appeal the basis for the district court’s

ruling, he has not preserved this issue for our review.    4th Cir.

R. 34(b).     In any event, it is clear that the district court cor-

rectly found Pannell’s § 2254 petition untimely.    Accordingly, we

deny a certificate of appealability and dismiss the appeal.      We

also deny Pannell’s motion for appointment of counsel. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           DISMISSED




                                   2